

AGREEMENT AND FIRST AMENDMENT TO
STANDARD INDUSTRIAL/COMMERCIAL
SINGLE -TENANT LEASE AGREEMENT


This AGREEMENT AND FIRST AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE
TENANT LEASE ("Agreement") is made entered into this 30th day of May, 2013, by
and between Metropolis Gardens, LLC, a California limited liability company and
Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware corporation
("Lessee"). Lessor and Lessee are sometimes individually referred to herein as a
"Party" and collectively as the "Parties."
WHEREAS, Lessor and Lessee are parties to that Standard Industrial/Commercial
Single-Tenant Lease Net (the "Existing Lease"), dated November 1, 2008, for the
property located at 17872 Cartwright Road, Irvine, CA and more particularly
described in the Existing Lease (the "Premises").
WHEREAS, the Expiration Date of the Term under the Existing Lease is October 31,
2015; and
WHEREAS, the Lessor and Lessee have each requested an accommodation to terminate
the Lease prior to arrival of the Expiration Date and to otherwise further amend
the Existing Lease on the terms and conditions set forth below.


Unless otherwise defined herein, capitalized terms shall have the meaning given
to such term in the Existing Lease.
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
below, the Parties agree to amend the Existing Lease as follows:
1.
This Agreement and the Existing Lease shall be deemed to be, for all purposes,
one instrument. In the event of any conflict between the terms and provisions of
this Agreement and the terms and provisions of the Existing Lease, the terms and
provisions of this Agreement shall, in all instances, control and prevail. The
Existing Lease, as amended by this Agreement, is hereinafter referred to as the
"Lease".

2.
Notwithstanding anything to the contrary set forth in the Existing Lease,
including without limitation Paragraphs 1.3 and 3.1 thereof, the Parties agree
that upon execution of this Agreement (i) the Term shall be amended to five
years and three months and (ii) the Expiration Date shall be amended to January
31, 2014. On or before the Expiration Date, the Lessee shall timely surrender
the Premises in accordance with the provisions and conditions of Paragraph
7.4(c) of the Lease and, provided Lessee so timely surrenders the Premises and
makes the payments as set forth on Schedule 1 attached hereto, shall have no
further obligations to Lessor with respect to the Premises.




--------------------------------------------------------------------------------



3.
Paragraph Section 1.6(a) of the Existing Lease is amended as follows:

“Commencing on June 1, 2013, the Base Rent due and payable through the
Expiration Date shall be the amount set forth in Schedule 1 attached hereto
under the column titled “Revised Base Rent Obligations.”
4.
Paragraph 5 of the Existing Lease is amended to state that the Security Deposit
in the amount of $81,104 shall be applied against the Base Rent in the manner
set forth on Schedule 1 attached hereto under the column titled “Application of
Security Deposit.” Paragraph 5 of the Lease is also amended to provide that the
Lessee shall have no obligation to restore or replace any portion of the
Security Deposit once such amount has been applied against the Base Rent.

5.
Notwithstanding anything to the contrary set forth in the Existing Lease, during
the remaining Term (as such Term is amended by this Agreement), Lessee shall
have no obligation to replace any of the Basic Elements of the Premises or
contribute any portion of the cost of such replacement should the Lessor elect
or be obligated to replace the same, except to the extent that such replacement
is necessitated by the negligence or willful misconduct of Lessee or Lessee’s
employees, agents, contractors, representatives, licensees, or invitees.

6.
Except as modified by this Agreement, the Existing Lease and all of the terms
and provisions thereof shall remain unmodified and in full force and effect.

7.
This Agreement shall be governed and construed under the laws of the State of
California, without regard to any conflict of law provisions which could apply.

8.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective beneficiaries, successors and assigns.

9.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which shall together constitute one and the same
instrument.




--------------------------------------------------------------------------------





The parties hereto have executed this Agreement at the place and on the dates
specified above their respective signatures.
LESSOR:
 
LESSEE:
 
 
 
Metroplis Gardens, LLC, a California
 
QUANTUM FUEL SYSTEMS
Limited Liability Company
 
TECHNOLOGIES WORLDWIDE, INC.
 
 
 
By: /s/ Stuart Posnock            
 
By: /s/ Bradley J. Timon        
Stuart Posnock, Managing Member
 
Its:    CFO______________                










--------------------------------------------------------------------------------



SCHEDULE 1
TO
AGREEMENT AND FIRST AMENDMENT TO
STANDARD INDUSTRIAL/COMMERCIAL
SINGLE -TENANT LEASE AGREEMENT


Month
Period
 
Scheduled Base Rent
Application of Security Deposit
Base Rent offset
Base Rent deferral
Revised Base Rent Obligations
Payment Date
 
 
 
 
 
 
 
 
 
1
June 2013
 
$91,283
$(10,138)
$(11,753)
$(10,000)
$59,392
6/1/13
2
July 2013
 
$91,283
$(10,138)
$(11,753)
$(10,000)
$59,392
7/1/13
3
Aug 2013
 
$91,283
$(10,138)
$(11,753)
$(10,000)
$59,392
8/1/13
4
Sept 2013
 
$91,283
$(10,138)
$(11,753)
$(10,000)
$59,392
9/1/13
5
Oct 2013
 
$91,283
$(10,138)
$(11,753)
$10,000
$79,392
10/1/13
6
Nov 2013
 
$94,022
$(10,138)
$(11,753)
$10,000
$82,131
11/1/13
7
Dec 2013
 
$94,022
$(10,138)
$(11,752)
$10,000
$82,132
12/1/13
8
Jan 2014 (terminates Jan 31, 2014)
 
$94,022
$(10,138)
$(11,752)
$10,000
$82,132
1/1/14
 
 
 
 
 
 
 
 
 
 
 
 
$738,481
$(81,104)
$(94,022)
$ -
$563,355
 




